Morton, J.
The instructions which were given directed the attention of the jury clearly to the necessity of their being satisfied as to the opportunity which the witnesses who had testified to the identity of the defendant had for recognizing him, and also to the point that they should be satisfied that the witnesses testified to what they saw on. the night of the assault, and not to what they learned afterwards, and covered the requests of the defendant. It was not necessary that the court should instruct in the exact words used by the defendant. Commonwealth v. Tuttle, 12 Cush. 502. Commonwealth v. Moore, 157 Mass. 824.

Exceptions overruled.